            Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 1 of 57

                                                                       U.S. DiUTKiC i COUR i
                                                                         DISTRICT OF m
                           UNITED STATES DISTRICT COURT                                 AH I h 38
                            DISTRICT OF NEW HAMPSHIRE
                                                                            S-I*       r:


                                                                            Lot    C
                                                                            r as
       JOHN DOE^

                     Plaintiff,
             V.                                                     Civil Action No.


TRUSTEES OF DARTMOUTH COLLEGE,


                   Defendant,




                            COMPLAINT AND JURY DEMAND




                                      INTRODUCTION


   1. This lawsuit arises out ofthe unjust and unlawful expulsion of plaintiffJohn Doe from

       Dartmouth College ("Dartmouth"), and the disciplinary hearing procedures plaintiff was

       subjected to prior to his expulsion that transpired between September 2017 and February

       2018.


  2. Plaintiff seeks justice against Dartmouth as it is responsible for the actions ofa smeill

       group of administrators and employees who failed and refused to adhere to the College's

       own policies and laws meant to protect Plaintiff.




'Plaintiff seeks to file this complaint and all pleadings under pseudonym due to the serious and
false nature ofthe allegations against him and the privacy implications to both himselfand Sally
Smith and has concurrently filed with this complaint a motion requesting such a designation. For
reasons articulated in this motion, plaintiff has signed all documents submitted to this court
which are, or could potentially be unsealed, using the alias "John Doe"in place of his own name,
and respectfully asks that the court allow Doe to do this, and treat any certifying signatures or
other implementations ofthis alias as that ofthe pro se plaintiff in this case(whose name,
address, email, and phone number are contained in the financial affidavit filed concurrently with
this complaint).
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 2 of 57




3. Plaintiff has been subjected to extraordinary suffering and loss as a result of Dartmouth's

    actions, including but not limited to the loss of his Dartmouth degree, loss ofother

    educational opportunities, loss ofjob opportunities, reputational harm,financial harm,

    and excruciating emotional distress.




                             JURISDICTION AND VENUE


4. This action arises out of Dartmouth's breach of its contractual and other obligations to the

    plaintiff, as well as its violations of Title DC ofthe Education Amendments of 1972(20

    U.S.C. § 1681).

5. The plaintiff is an out-of-state resident of modest means,and the defendant is a resident

    of New Hampshire. The amount in controversy is over $75,000.

6. This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1332.

7. Venue is proper in this district under 28 U.S.C. § 1391(b).




                                        PARTIES


8. Plaintiff John Doe "Doe," or "John")is a U.S. citizen who resides outside the state of

    New Hampshire.

9. Defendant Trustees ofDartmouth College("Dartmouth")is a partially federally funded

    private liberal arts college in Hanover, New Hampshire.




                                           FACTS
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 3 of 57




10. Between October 2012 and January 2017,John Doe was in a relationship with Sally

    Smith, who is an undergraduate student attending university in a state outside ofNew

    Hampshire and does not attend Dartmouth College.

11. Sometime about early March 2017, Sally Smith's mother told Doe and his mother that

    Sally Smith and herselfintended to entice Dartmouth into imposing a disciplinary

    sanction upon Doe to get revenge upon him for grievances they held against him,in

    hopes that Doe would become ineligible to keep the full ride scholarship he'd been

    awarded during his senior year in high school for his academic, leadership, and

    community-oriented accomplishments, and which was ofincredible personal and

    financial importance to the plaintiff.

12. On March 29^^^, Sally submitted an 18-page report('the March 29^ report") composed of

    un-contextualized messages John had sent months prior to her college's police

    department, and requested a restraining order be issued against Doe.

13. John Doe had not ever been accused ofcommitting malicious behavior, or causing

    another individual harm in his time at Dartmouth, or at any other point in his life prior to

    these events.


14. Dartmouth received the March 29th report from Sally's university's police department

    about March 29^*^ 2017.

15. Dartmouth's Student Handbook states;"The JAO shall determine whether complaints or

    other information concerning a student shall result in formal disciplinary allegations," &

   "Hearings will be scheduled as soon as possible after an incident."

16. In accordance with Dartmouth's policies, its Judicial Affairs Office("JAO") investigated

    the contents of the report, and Doe was forced to attend a mandatory meeting with
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 4 of 57




    Dartmouth Undergraduate Dean Kristi Clemens to discuss its contents, but based on said

    investigation, the JAO determined it was not appropriate to initiate disciplinary allegations

    against Doe based on the contents ofthe March 29^ report.

17. During March and/or April of2017, Sally and her mother repeatedly contacted

    Dartmouth College saying they felt threatened by Doe and asking them to intervene,

    resulting in Dartmouth's Safety & Security and Hanover Police Department visiting

    Doe's dorm room on several different occasions. At this point. Doe had not

    communicated with any member ofthe Smith family in the previous month since they'd

    threatened to get revenge against Doe by enticing Dartmouth to take disciplinary action

    against him,other than about March 28^ when he communicated with Sally and her

    mother, asking them to stop making unsolicited contact with Doe's parents.

18. About May 4th 2017, Doe sent the following message to Smith and her mother:"I just

    wanted to write and formally remind you one more time that you're not allowed to talk to

    any of my family members."

19. Shortly after Doe sent this message, Sally's mother submitted it to the police and claimed

    John had violated a restraining order that'd been issued against him on March 29^^, and

    Doe was arrested later that day by Hanover Police Department.

20. On May 10^^ Adam Knowlton-Young issued a letter to notify Doe that Dartmouth had

    raised two allegations against him regarding the actions he'd performed about May 4th

    which precipitated his arrest-that these actions were in violation ofDartmouth's

    Standard ofConduct II, and that they were in violation of Standard of Conduct VI.

21. Later in 2017, John Doe had a public court hearing regarding his arrest, and was found

    guilty of violating Sally's restraining order against him.
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 5 of 57




22. Doe went on to deny both allegations Dartmouth raised against him before hisjudicial

    hearing on September 2P', 2017 at the suggestion of his College appointed advisor.



                                    The Sanctioning Process


23. At Doe's hearing on September        the Committee on Standards did not determine

    either ofthe allegations that'd been raised against him,and which Dartmouth had

    provided Doe notice ofin advance of his hearing were true.

24. Despite having already decided not to raise disciplinary allegations or impose a sanction

    upon Doe based on its investigation ofthe March 29^ report 177 days prior to Doe's

    disciplinary hearing on September 21st, and in an extraordinary violation ofits own

    written policies, Dartmouth imposed a sanction of expulsion upon Doe based on the

    contents ofthe March 29th report at his hearing on September 2V\ and without ever

    raising allegations against Doe pertaining to the contents ofthe report.

25. At Doe's hearing on September 2V\ he was found guilty ofan allegation that is

    materially different in substance than either ofthe two allegations Dartmouth raised

    against Doe in advance of his hearing, an extraordinary violation of Dartmouth's own

    policies and procedures which severely undermined the fairness of Doe's hearing.

26. Dartmouth's Student Handbook reads:"The Judicial Affairs Office(JAG)shall be

    responsible for receiving all complaints and issuing allegations," and "The Director of

    Judicial Affairs shall determine whether information available in support of an allegation

    could result in suspension ofseparation if the student were found responsible."

27. The Handbook specifically stipulates that the JAG(and no other entity, including the

    COS)is responsible for investigating all information supporting allegations of
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 6 of 57




    misconduct brought to Dartmouth's attention and determining whether or not it is

    appropriate, necessary, and/or otherwise suitable to initiate formal disciplinary

    allegations against the student, implement other disciplinary measures, or refrain from

    action.


28. The JAO investigated all ofthe materials in the complaint Dartmouth indirectly received

    from Sally about March 29^,2017 and determined the information in this report did not

    justify initiating disciplinary allegations, or potentially imposing suspension or

    separation, or having Doe attend a disciplinary hearing before the COS.

29. Dartmouth's Student Handbook states;"Students are entitled to reasonable written notice

    ofthe substance ofthe allegation(s) against them,""At the beginning ofthe student's

    hearing, the Chair shall determine that students have received a copy ofthe allegation(s)

    against them and notification or their rights in the COS proceeding,""The student will

    have an opportunity to admit or deny the allegation within five days ofthe written notice

    ofthe allegations," &"In order for the COS to conclude that a student has violated a

    College rule, the COS must be persuaded that a preponderance ofthe evidence supports

    such a finding. To find a violation under this standard,the COS must conclude that it is

    more likely than not that the student committed the alleged violation." Dartmouth

    violated each ofthese policies(amongst others) during Doe's disciplinary hearing on

    September 2     2017.

30. Dartmouth did not simply fail to provide John any such reasonable written notice that the

    COS would consider imposing a sanction upon him based on the information in the

    March 29'*' report- it had investigated the report months prior to Doe's hearing.
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 7 of 57




    deterniined that by its own policies and standards it was not appropriate to raise

    disciplinary allegations about it, and informed Doe ofthis decision.

31. In conversation with the plaintiff in November of 2017, Dartmouth's Director of Judicial

    Affairs, Dean Katharine Strong, conceded that the JAO had reviewed and investigated all

    the information in the March 29th report at the time Dartmouth received it, and based off

    said investigation, decided it wasn't appropriate to raise disciplinary allegations against

    Doe at that time. Strong also argued that it was still somehow appropriate for Dartmouth

    to expel Doe based on this same report 6-months later, without having ever raised an

    allegation against him regarding it(Dean Strong stated that this was not necessary, despite

    that Dartmouth's policies clearly stipulate otherwise)

32. By arbitrarily and capriciously imposing a sanction ofexpulsion upon Doe for these

    actions 177 days after this initial investigation, and as the result of disciplinary rulings

    and procedures that are inconsistent with or violate Dartmouth's policies, Dartmouth

    breached its contractual obligation to the plaintiff.

33. Based on Dartmouth's investigation ofthe March 29^ report and subsequent decision that

    it was not appropriate to potentially impose a disciplinary sanction upon Doe based on

    the information within the report, John Doe reasonably expected that Dartmouth would

    not arbitrarily and capriciously expel him based on a subsequent review ofthis report at

    some indeterminate point-in-time later on,leading Doe not to apply to other

    undergraduate institutions during the 2017 application season, and to continue paying

    tuition costs and investing countless hours of his time towards earning his degree at

    Dartmouth -investments rendered worthless as a result of Doe's wrongful expulsion, and

    which he would not have made if Dartmouth had not made decisions and rulings that
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 8 of 57




    would make any reasonable person in Doe's situation believe they wouldn't be arbitrarily

    denied the fruits ofthese sacrifices and labor based on the contents ofthe March 29^

    report at some point after Dartmouth initially investigated it.

34. The finding report explaining the basis for the COS's decision was written by Daniel

    Nelson, who served as COS chair at Doe's hearing.

35. In the finding report. Nelson cited more than 11 different messages from the March 29^

    report which Dartmouth's decision was based upon.

36. In finding report written by Daniel Nelson, Chair ofthe Committee on Standards

    ("COS"), Nelson stated it was appropriate to impose the harshest sanction possible

    against Doe, because he and the other committee members felt Doe had exhibited an

    "inability to take responsibility for his actions and his lack of awareness of the

    significance of his actions and their impact on others," in relation to the statements he'd

    made which were contained in the March 29^ report.

37. Dartmouth's decision to sanction Doe based on how much remorse it perceived Doe felt

    for committing actions which he had not received allegations about in advance of his

    hearing, and in violation ofthe rules and regulation of Dartmouth's disciplinary hearing

    system was arbitrary, capricious, unjust, and unlawful.

38. In said finding report. Nelson also cited information and evidence which had not been

    shared with Doe,and which Doe was not notified would be considered by the COS at his

    hearing on September 2V\ such as that Sally's mother had contacted Dartmouth on

    several occasions and suggested it take action against Doe,a breach of Dartmouth's

    policies which undermined the faimess of Doe's disciplinary proceedings.
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 9 of 57




39. The terms or concepts "expulsion" and "separation" were never uttered, mentioned, or

    suggested to Doe by any Dartmouth employee or affiliate, in any official or unofficial

    capacity, before the very instant when he was notified that this was the sanction that had

    been imposed on him on September 22"^, the day after Doe's first hearing, a violation of

    Dartmouth's obligation to inform students if expulsion is a potential outcome in advance

    oftheir disciplinary hearings.

40. Upon information and belief, Dartmouth has never imposed a disciplinary sanction, let

    alone expulsion upon a student for actions, behaviors, and/or information that

    Dartmouth's JAO had previously reviewed and determined were not appropriate and/or

    necessary grounds to raise formal disciplinary allegations against the student.

41. When Dartmouth Undergraduate Dean Kristi Clemens called Doe's parents to tell them

    John had been expelled from Dartmouth, Doe's parents asked why Dartmouth was now

    punishing him so harshly based on information Dartmouth received the previous

    academic year and determined it wasn't appropriate to punish Doe for at that time. In

    response Clemens told Doe's parents the COS felt he wasn't remorseful enough for

    sending the messages in the March 29^ report, and that this justified imposing such a

    harsh sanction upon Doe.

42. Dartmouth's decision to impose a sanction of expulsion upon Doe for the statements

    contained in the March 29*'' report was arbitrary, capricious and made in violation with

    the institution's own policies, as shown by the fact Dartmouth decided not to impose a

    sanction or raise disciplinary allegations against Doe after investigating this report 177

    days prior to John Doe's expulsion at the time Dartmouth received the complaint.
        Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 10 of 57




43. On the day ofJohn Doe's hearing on September           2017, Director ofthe JAG

    Katharine Strong exhibited a remarkable lack of familiarity with Dartmouth's own rules

    and policies when she told Doe the COS could impose sanctions upon him for actions

    Dartmouth had not raised allegations against him about in advance of his hearing, citing

    that students had previously been sanctioned for underage drinking in this manner

    (although Strong would later deny saying this and come to support other, differing

    narratives to justify the action taken against Doe at the hearing she herself was

    responsible for overseeing and ensuring was performed in accordance with Dartmouth's

    policies).

44. Plaintiff had not read, and did not attempt to contextualize the messages which

    Dartmouth had previously declined to raise allegation about, but would expel Doe for at

    his hearing. Amongst other things, plaintiff did not tell the committee that he was

    domestically abused by a parent at the time he sent the messages contained in the report

    which Dartmouth initially decided it wasn't appropriate to sanction doe regarding, but

    then later expelled Doe for.

45. Though Kevin O'Leary ofDartmouth General Counsel would eventually concede Doe

    had, in fact, been found guilty of an allegation which hadn't been raised against him in

    advance of his hearing on September 21®^ and that this was indeed a violation of

    Dartmouth's policies, Katharine Strong, Director ofthe Judicial Affairs Office(JAO),

    and the Dartmouth administrator who bears the greatest level of authority in, and

    participates in most, if not all ofthe College's disciplinary hearing processes, would

    insist her department somehow actually had raised the allegations Doe was found guilty




                                             10
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 11 of 57




    of prior to his hearing - an unambiguously false narrative which Dartmouth's other

    employees vehemently supported.

46. Upon information and belief, Dartmouth has never subjected another student to a

    disciplinary hearing process marked by the other characteristics ofthe disciplinary

    hearing Doe was subjected to and has raised issue with herein.

47. Doe would not have been sanctioned or expelled from Dartmouth as a result of his

    disciplinary hearing on September 2PMfthis hearing had been conducted in accordance

    with Dartmouth's own rules, policies, and John Doe's promised rights as a member of the

    institution.


48. Katharine Strong's and Daniel Nelson's(the Dartmouth employees tasked vrith ensuring

    Doe's disciplinary hearing was performed in accordance with Dartmouth's policies)

    negligent behaviors and/or failures to perform their assigned duties in Doe's disciplinary

    hearing on September 2UUs the fact-in-cause ofthe plaintiff's suffering and loss

    described herein.


                                       The Appeal



49. The letter notifying John that he was separated from the school stated that he had the

    right to appeal the decision on either or both ofthe following grounds:"(1) Procedural

    error which has materially prejudiced the student's case;(2)Newly discovered

    information which, had it been available at the time ofthe hearing, would likely have

    affected the outcome either with regard to a finding of responsibility or with regard to the

    sanction imposed".

50. In early October, John Doe submitted an appeal ofthe Committee on Standards' sanction.




                                             11
        Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 12 of 57




51. As grounds for appeal ofthe sanction John Doe raised that Dartmouth had already

    investigated the March 29^ report and decided not to raise allegations against him based

    on this investigation, that Dartmouth had not given him notice that a sanction might be

    imposed on him based on the March 29^ report in advance of his hearing on September

    2V\ the disproportionate and unprecedented nature ofthe sentence compared to

    Dartmouth's past sentences for similar violations, and the other procedural errors that

    occurred in his case described herein.


52. The appeal was heard by Rebecca Biron, Dean ofthe College at Dartmouth.

53. Dean Biron had previously expressed biased views against men and was not a neutral

    decision maker in John Doe's case.

54. In 2014, Dean Biron published an article titled "BEHIND CLOSED DOORS: RAPE,

    MURDER,AND THE MISPLACED CONFIDENCE OF MEN."

55. The article expressed an assumption that men are violent, stating:"[w]hat makes it so

    hard for some men to question their own assumptions and so easy for them to act boldly

    and brutally when faced with closed doors?"

56. In that article. Dean Biron equated a Dartmouth undergraduate student who was acquitted

    by a jury of allegations of non-consensual sex with a classmate to Oscar Pistorius, the

    South African athlete who admitted to shooting and killing his girlfriend.

57. Dean Biron concluded her article by stating:"We must demand of men, whether in

    college or not, a bit more self-doubt and a bit less self-confidence when they are faced

    with closed doors, whether they be physical, verbal, or figurative. The legal system

    values epistemological humility in order to protect the innocent; individuals should too."




                                             12
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 13 of 57




58. These biases were highly inappropriate for an adjudicator ofa case involving allegations

    of misconduct raised against a male individual by a female, and upon information and

    beliefinfluenced her decision to uphold the Committee on Standards' decision, and

    refusal to acknowledge the inappropriate and unjust actions undertaken by the Dartmouth

    employees who managed Doe's disciplinary hearing procedures or provide appropriate

    remedy or relief for these employees' wrongdoing.

59. On October 27^,2017, Dean Biron upheld the Committee on Standards' decision and

    dismissed Doe's assertion that a procedural error had occurred in his disciplinary hearing

    case, falsely asserting that Dartmouth had raised the allegation Doe had been found guilty

    ofin advance of his hearing, provided him notice ofthe allegation, and that no procedural

    error had occurred in his case.


        a. Although Counsel for Dartmouth has falsely asserted that Dean Biron recognized

           that the plaintiffs hearing was not performed in accordance with Dartmouth

            policies, in her ruling on the plaintiff's appeal. Dean Biron explicitly denied that

            Dartmouth had found Doe guilty of an allegation which had not been raised

            against him, or that any procedural error has occurred in Doe's, stating the issues

            Doe raised in his appeal did "not by itself constitute a procedural error."

60. There is no evidence to support Dean Biron's false assertion that the JAO raised the

    allegation that John Doe was found guilty ofagainst him in advance of his hearing on

    September

61. On or about October 27th,2017 Katharine Strong compelled John Doe to meet with her

    so that she could personally deliver Dean Biron's response to Doe's appeal to him in




                                             13
        Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 14 of 57




    person. Anne Hudak, Doe's Dartmouth-appointed advisor was also present at this

    meeting.

62. Though Hudak and Strong had both affirmed that the College had not raised any

    allegations against Doe regarding the March 29th report at all points prior to this meeting,

    at the meeting on or about October 27th, 2017, both would insist(on the contrary, but as

    Dean Biron had at the time in her response to Doe's appeal)that Dartmouth actually had

    raised allegations regarding the report, and consequently, that Doe's hearing on

    September 21st, 2017 had been performed in accordance with Dartmouth's policies, and

    that he had been appropriately and fairly dealt a sanction of expulsion.

63. Although Dartmouth's general counsel would later concede that this narrative was

    fictitious, that Doe had,in fact, been found guilty of an allegation which hadn't been

    raised against him in advance of his hearing on September 21®\ and that this was indeed a

    violation of Dartmouth's policies, Dartmouth would refuse to acknowledge or provide

    remedy for the decisions and rulings that were based upon or derived from these material

    misrepresentations over the months Dartmouth's treated them as factual truths.

64. While upholding Doe's expulsion on these false grounds. Dean Biron told Doe he could

    attend a new COS hearing where he would face a new set of allegations which

    encompassed both ofthe allegations Dartmouth raised against Doe in advance of his

    September 21^^ hearing, as well as the different allegation Dartmouth had found Doe

    guilty of but not raised against him or given him notice ofin advance ofthis hearing, but

    noted,"As it appears that there is sufficient evidence to support the sanction that was

    imposed, you will remain not enrolled and are not allowed on campus."




                                            14
          Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 15 of 57




 65. Dean Biron's ruling that a procedural error did not occur in Doe's case is not supported

     by evidence, logic, or facts, and is arbitrary and capricious.

 66. By failing to identify and provide appropriate remedy for the procedural errors that'd

     occurred in Doe's hearing on September 21®^ Dean Biron negligently failed to perform

     her designated role and responsibilities in Doe'sjudicial hearing process, violating

     Dartmouth's contractual and good faith obligations to the plaintiff, directly and indirectly

     subjecting plaintiffto the suffering and loss described herein.




October 28*^ — January T*** 2017; From the Day After Biron Responded to Doe's "Request

        for Review**, Through the Dav Before His Second Disciplinary Hearing


 67. In the days after he'd been given Dean Biron's response to his request for review. Doe

     sent Dean Biron a letter explaining that the JAG clearly had not raised the allegation he'd

     been found guilty ofin advance of his COS hearing (Biron had asserted otherwise) and

     requesting that she reexamine the facts and circumstances of his case more closely and

     reconsider her decision and ruling.

 68. In response, Biron stated she would not reconsider her ruling or assertions about his case

     which plaintiff had attempted to notify her were unambiguously false and instructed Doe

     to raise any concerns he had about Dartmouth's management of his case to the COS at his

     second hearing.

 69. During the period oftime when Katharine Strong was claiming Dartmouth had raised the

     allegations Doe had been found guilty ofin advance of his hearing, Katharine told

     plaintiff that if Doe was actually correct and Dartmouth had already reviewed the March

     29th report long before Doe's September 21st hearing, decided it weisn't appropriate to

                                               15
        Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 16 of 57




    initiate disciplinary allegations regarding the report, and then refrained from ever raising

    allegations regarding the report in advance of Doe's hearing, then Dartmouth's decisions

    to expel Doe and Dean Biron's ruling in response to Doe's request for review would both

    indeed have been made in violation of Dartmouth's policies and Doe's promised rights as

    a member of the institution, and it would not be appropriate to sanction Doe based on the

    contents ofthis report.

       a. Later on, when Dartmouth would come to acknowledge that these elements of

           Doe's(as opposed to Dean Strong's) understanding ofthe situation were true, it

           would refuse to acknowledge that this meant Doe's case had been proceeded upon

           and managed in violation of Dartmouth's policies(as Dean Strong previously had

           to the plaintiff).

70. About November 15^, Katharine Strong erroneously claimed Doe had failed to comply

    with a deadline she'd imposed, and that this justified imposing an immediate temporary

    suspension upon Doe,in violation of Dartmouth's own policies, the law,common sense,

    and reason.


71. The Dartmouth College student handbook reads:"Immediate, Temporary Suspension.

    The Dean ofthe College, or a designee, has sole discretion to take immediate action to

    preserve and protect the safety and/or welfare of specific individuals on campus and/or

    the College community as a whole during an investigation and pending a hearing in a

    disciplinary case."

72. The Supreme Court explicitly stated that due process only allows immediate temporary

    suspension without a hearing if the student poses an immediate danger to people or

    property(Goss v. Lopez,419 U.S. 565 (1975)). When emergency circumstances do not



                                             16
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 17 of 57




    exist, the temporary suspension hearing must be held before the temporary suspension is

    put into effect.

73. After vehemently defending her decision to impose this immediate temporary suspension

    against Doe for aforementioned reasons, Katharine would later admit(to the contrary)

    that she had actually imposed this sanction upon Doe to help remedy billing and grade-

    related issues that had arisen from ambiguities surrounding his enrollment status at the

    institution.

74. Neither Katharine's ostensive or actual justifications for imposing this immediate

    temporary suspension upon Doe were those required for such a sanction to be imposed by

    Dartmouth's ovm policies, demonstrating her cavalier disregard for and/or lack of

    familiarity with Dartmouth's policies and public law regarding her profession, and the

    defendant's failure to adequately train or supervise even the most senior personnel

    entrusted with overseeing and performing its disciplinary hearing procedures.

75. This is not the only lawsuit open in this court at the present time in which Dartmouth's

    employees,including its Director of Judicial Affairs, Katharine Strong, and Dean of

    Dartmouth College Rebecca Biron, are accused of having flagrantly violated the

    College's own policies and both unlawfully and unjustly expelling a male undergraduate

    student.


76. Plaintiff wrote every employee of Dartmouth's Judicial Affairs Office informing them of

    Katharine's actions and asking them to intervene or provide plaintiff the opportunity to

    appeal Dean Strong's "ruling." None ofthese employees responded, other to say that

    plaintiff would not be given an opportunity to appeal Strong's decision.




                                            17
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 18 of 57




77. In a recorded in-person conversation between Doe and Dean Strong from about

    November 16^,Doe presented Dean Strong copies ofevery single letter and piece of

    information the JAO had provided him in advance of his September 2       hearing which

    described the allegations that had been raised against him,and asked Strong to simply

    review these materials with him and indicate which parts she believed conveyed notice of

    the allegation Doe had been found guilty of at his September 2P'hearing.

        a. Although Dean Strong claimed her office had raised the disciplinary allegation

           Doe had been found guilty ofin advance ofin advance of his judicial hearing on

           September 2V\ she refused to go over the (approximately)8-pages of material

           Doe sought to discuss with her in person during their(approximately) 1-hour

           meeting, but promised Doe she would go through the allegation materials he'd

           been given and indicate which parts had provided him such notice by the end of

           Thanksgiving break.

78. Katharine Strong would later refuse to provide the plaintiffthis promised information or

    explain why she would no longer make due on her promise to provide said information.

79. Dartmouth's Student Handbook clearly stipulates that the JAO is responsible for

    answering students' questions and providing them information about the rules ofthe

    College's disciplinary hearing process, as well as their own specific cases. Dean Strong

    violated Dartmouth's policies by inexplicably refusing to provide him aforementioned

    promised information or fulfill other informational inquiries Doe made over the course of

    his hearing process.

80. In a therapy session, Mark Reed, Director of Dartmouth's Counselling and Health

    Department(CHD)told plaintiff that no reasonable person in his situation could move



                                            18
        Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 19 of 57




    along with and participate in the upcoming judicial hearing he was being asked to attend

    with any sort ofsoundness of mind without first being provided the information about

    Dartmouth's policies and his previous disciplinary hearing which John had repeatedly

    asked Dartmouth to provide him. Doe reported this assessment to Katharine Strong, who

    replied by stating she did not care and this would not affect her decision to not provide

    Doe this information, and that she felt it was inappropriate for CHD employees to make

    such comments about the JAO's operating procedures.

81. In conversation with Doe sometime after he was expelled. Dean Strong expressed she had

    not been aware the JAO had investigated the March 29th report in March and April of

    2017, and decided it was not appropriate to raise allegations against him about it at that

    time.


82. In conversation with Doe, Katharine expressed resentment towards Doe for sending other

    Dartmouth employees his concerns about her management of his case and suggested that

    he had been misrepresenting her actions.

83. Based on advice he had received from Mark Reed, Doe contacted President Phillip

    Hanlon's office providing information and evidence of what'd happened in his judicial

    hearing case, and asked if Hanlon or any other employee of Dartmouth would evaluate

    this information to see if the College's employees had acted in accordance with

    Dartmouth's policies while managing his judicial hearing case in November.

84. On November 17''^, 2017, after Doe contacted the President's office, Dartmouth's

    Associate Director of Safety & Security, Keiselim Montas, issued a cease and desist

    notice against Doe, which stated Doe was not allowed to contact anyone at Dartmouth

    College by any means(aside from three specified points ofcontact). Montas threatened to



                                             19
        Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 20 of 57




    file a criminal harassment complaint against Doe with the local police if he made contact

    with anyone else at the College.

85. In the voicemail through which Montas issued the cease & desist notice to the plaintiff,

    Montas told plaintiffto contact him if he had questions about the cease & desist notice.

86. Doe repeatedly contacted Montas in the following weeks asking why he'd threatened to

    take such action against Doe for having made permissible contact with the President's

    office, but Montas would not respond to Doe's calls, emails, or voicemails.

87. Doe raised that it was wildly inappropriate, and in violations of Dartmouth's own

    advertised policies regarding fi*eedom ofexpression and dissent, for Dartmouth to

    threatened to file a criminal harassment complaint against Doe for simply trying to bring

    violations ofthe College's rules and regulations that'd been committed in his judicial

    hearing case to the attention ofthe relevant administrators. Shortly afterwards. Counsel

    for Dartmouth College granted Doe permission to speak with members of Dartmouth

    whom Montas previously stated he could not.

88. In a phone conversation Doe requested permission to record but Dartmouth employee

    Kristi Clemens would not allow him to, Clemens told the Plaintiffthat even if his

    allegations against the Dartmouth were true, that according to her experience with

    Dartmouth's undergraduate disciplinary hearing system,the institution would not

    acknowledge this or provide remedy unless compelled to by a court oflaw according to

    her previous experiences with Dartmouth's undergraduate disciplinary hearing system,

    demonstrating the need for judicial intervention in this case.

89. Clemens also lamented about how costly and burdensome Doe's disciplinary hearing

    case had become for Dartmouth and its employees, and told John that she and the



                                             20
        Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 21 of 57




    employees working in Dartmouth's Judicial Affairs Office felt John had been raising

    concerns about their management of his case because he was unwilling to take

    accountability for his own actions, and not because his concerns were legitimate, and

    very specifically, that they felt Doe was raising concerns about their management of his

    case to shift focus away from his own behavior, demonstrating Dartmouth's apparent

    inability to fairly adjudicate John Doe's case after the time he started raising concerns

    about its employees' management of his disciplinary case.

90. Several weeks after Dean Biron responded to Doe's appeal on October 27^, Kevin

    O'Leary of Dartmouth's General Counsel denied John's claims that Dartmouth had failed

    to follow its own rules and procedures in his disciplinary hearing case, and told Doe that

    Dartmouth would not amend its adjudication of his case or engage in settlement

    discussions with him under any circumstances.

91. In conversation shortly afterwards, Kevin demonstrated that he had not actually

    reviewed the information necessary to adjudicate whether or not Doe's claims about

    Dartmouth's employees were true before denying them by (through emails and phone

    conversations) making statements about decisions Dartmouth's employees had made over

    the duration of Doe's case, the justifications these employees had provided to support

    their respective decisions in Doe's case, and the nature ofthe decision-making process

    and conclusion which the COS reached at Doe's hearing on September 21®^ amongst

    other things.

        a. In an email to the plaintiff, Kevin wrote "In your request for review, you asserted

           a procedural error. In other words you said that the College had not followed its

           procedures correctly. As I mentioned above. Dean Biron agreed with you". There



                                             21
        Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 22 of 57




           is virtually no evidence to support Kevin's false assertion that Dean Biron had

           reconciled or acknowledged the fact Dartmouth had failed to follow its own

           procedures and committed procedural errors over the course of Doe's disciplinary

           procedures.

92. In April, 2017, Brett A. Sokolow,President and CEO of The NCHERM Group, LLC

    (formerly the National Center for Higher Education Risk Management)attested under

    oath on a sworn affidavit that after an undergraduate student hired a member of

    Sokolow's firm (Daniel Swinton)to serve as an expert witness in a lawsuit against

    Dartmouth and do a report on the fairness and competence of Dartmouth's adjudicatory

    procedures, that Kevin O'Leary personally called Sokolow to request NCHERM and

    Swinton promptly remove themselves from the litigation, and stated that Dartmouth

    would seek invasive discovery of NCHERM ifthey did not comply, but would not seek

    such discovery if NCHERM fulfilled O'Leary's request. See

    (http://www.dartbloa.com/data/2017/Q5/013256.php).

        a. Upon information and belief, as general counsel for Dartmouth College, Kevin

           O'Leary does not attempt to fairly or unbiasedly review allegations made by those

           who claim they've been wrongfully sanction or punished by the College, but

           rather, strives solely to quell such complaints, and is willing to pursue this goal by

           morally and even legally dubious means.

93. In spite of what he had previously stated, Kevin O'Leary eventually conceded a

    procedural error had occurred in John's case, but erroneously claimed Dean Biron had

    already acknowledged this(Dean Biron explicitly told Doe no procedural error had




                                             22
        Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 23 of 57




    occurred at his hearing on September 21^^ 2017, and that this justified her decision and

    ruling in response to Doe's appeal).

        a. No Dartmouth employee other than Kevin O'Leary was able to recognize that any

           procedural error or violation of Dartmouth's policies had been committed over the

           course of Doe's disciplinary proceedings in any capacity whatsoever. On the

           contrary. Dean Biron explicitly stated that no procedural error has occurred in

           Doe's disciplinary hearing process through the time of his September 2V^ hearing.

94. Both Kevin O'Leary and Elizabeth Biron stepped down,or were removed from their

    positions as Dartmouth's General Counsel and College Dean within the months following

    the plaintiff's expulsion.

95. After having previously told Doe that Dartmouth would not potentially settle with him

    under any circumstances, in a phone call about December 23rd, Kevin O'Leary told

    plaintiff that Dartmouth would engage in settlement discussions with plaintiff if

    Dartmouth did not impose a sanction upon him as the result of his second disciplinary

    hearing on January      2018. In response. Doe raised concerns to O'Leary that

    Dartmouth now had a clear incentive to subjectively enforces its rules and discretion to

    sanction and expel Doe at this hearing, since the Chair would most likely end up

    imposing financial, legal, and/or reputational burdens on their coworkers and employer if

    they were not to impose a sanction ofexpulsion upon him; amongst other things,

    imposing a lesser sanction or none at all would effectively serve to undermine these other

    employees' previous decisions and rulings, whereas subjectively imposing the same

    sanction of expulsion would do the opposite and support the veracity oftheir decisions

    and judgement exercised in the management of Doe's disciplinary process.



                                            23
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 24 of 57



96. Doe also pointed out that the adjudicator in his second trial would face these incentives,

    ultimately, because of decisions other Dartmouth employees had already made in

    violation ofthe instructions own written rules and procedures in his case.

97. In response, Kevin O'Leary told Doe he was free to present these concerns to the COS at

    his second hearing (as Dean Biron and Dean Strong had also told Doe), but that

    Dartmouth and its employees would not answer any questions or concerns Doe had about

    Dartmouth's management of his first hearing in any capacity other than this opportunity

    to present them before the COS. After this point, Dartmouth's other employees became

    unwilling to answer the vast majority of his basic, reasonable questions about the rules

    and regulations ofthe College's hearing process, as well as his individual case.

98. By refusing to make due on its promises and contractual obligation to provide John Doe

    important information regarding Dartmouth's policies and his previous disciplinary

    hearing case, Kevin O'Leary, Katharine Strong, and Dartmouth's other employees

    unfairly, inappropriately, and severely impeded his ability to prepeire for and participate

    in his second disciplinary hearing, and violated the terms ofDartmouth's contractual

    obligations unto the plaintiff.

99. By instruction from Kevin O'Leary,the Chair of Doe's second hearing would prevent

    him from presenting any information whatsoever to the COS on subjects which Kevin

    O'Leary, Dean Biron, and Dean Strong had all promised him he'd be given an

    opportunity to speak before the committee about without even eveiluating the information

    herself, and in violation of Dartmouth's policies, basic reason, and fairness.

100.While Dartmouth had already presented several different narratives regarding subjects

    such as whether or not Doe had been given notice ofthe allegation he'd been found guilty



                                             24
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 25 of 57



    of prior to his hearing, and whether or not he had fairly and appropriately been expelled

    as a result of his disciplinary hearing on September 21st,2017, in a recorded conversation

    with the plaintiff, Adam Knowlton-Young presented an entirely new fictitious narrative

    which justified Doe's expulsion, claiming that the JAO had intended to raise the

    allegation Doe was found guilty ofin advance of his hearing, but failed to as the result of

    a "typo."

101.When Doe pointed out that this narrative could not be reconciled with the facts and

    circumstances of his case and other, different narratives Dartmouth had already provided

    him on these topics, Adam refused to clarify the apparent contradictions, or answer any

    other questions on the subject.

102.Over these months between Doe's first and second hearings on September 21^* and

    January 8*^, Doe would incur substantial out of pocket expenses as the result of

    Dartmouth wrongfully continuing to subject him to disciplinary procedures that violated

    its own policies, while also unexpectedly denying Doe benefits to his food and meal plan

    and other daily living expenses that would've otherwise been covered by his full-ride

    scholarship, causing Doe and his family to incur substantial debts over this period as a

    direct and proximate result of Dartmouth's failure to uphold its contractual obligations to

    the plaintiff.


                                  The Second Hearing


103.John Doe submitted a 166-page report containing his response to the allegations against

    him, and other information which Kevin O'Leary, Katharine Strong, and Dean Biron all

    told John he could present to the COS in written messages or recorded conversations in

    advance of his second hearing.

                                            25
        Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 26 of 57



104.Every portion of Doe's report that addressed a variety ofsubjects which Kevin O'Leary,

    Katharine Strong, and Dean Biron had all explicitly instructed him to raise to the COS

    before his hearing, and reassured Doe that he'd be given an opportunity testify about to

    the COS about was removed from the report. No member ofthe COS which heard his

    case evaluated this information, including the Chair, a violation ofDartmouth's policies

    and its contractual obligation to uphold these policies over the duration ofJohn Doe's

    disciplinary case.

105.While Dartmouth prevented John Doe from presenting information, argument,or raise

   these subjects and events to the COS's attention during his disciplinary hearing, when it

    eventually upheld Doe's expulsion as a result of his January S"' hearing, Dartmouth

    would cite the same specific subjects in support of its decision to sanction Doe,a plain

    violation ofDartmouth's own policies and any reasonable person's interpretation of basic

    reasonability and fairness.

       a. In another lawsuit currently open against Dartmouth, defendant has admitted to

           promising another student that he would be given an opportunity to share

           information on specific subjects with the COS,and then subsequently denying the

           student an opportunity to share that same information at their hearing {Doe v.

           Trustees ofDartmouth College, Case l:18-cv-00040-LM).

106.The vast majority ofthe information John submitted was omitted from the report

    Dartmouth eventually gave the COS.

107.Upon arriving at his hearing on January 8^,2017, Dartmouth-employed attorney

    Katharine P. Burke notified John she would be serving as chair at his hearing instead of

    the person who'd previously been designated to(who was allegedly ill). In doing this.



                                            26
        Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 27 of 57



    Dartmouth violated its promise and obligation to provide the names ofthe individuals

    who'd adjudicate his case in advance of his hearing.

        a. Doe would have urgently exercised his right to request Burke not serve as chair at

            his hearing if Dartmouth had given him notice she'd be serving on the committee

           as its own policies require.

108.In May 2013, Dartmouth alumni from the class of'79, Joseph Asch published an article

    titled "COS STORIES: BURKQUEMADA."

109.In that article, Katharine Burke is described as being an abusive COS adjudicator with

    little regard for the Colleges rules, or the fairness and integrity ofthe disciplinary

    hearings she oversees, and who routinely threatens students and acts capriciously while

    performing her duties as COS chair-a description that characterized Burke's

    management of Doe's hearing on January 8^.

       a. The disparate treatment offered to students accused of disciplinary misconduct

           based on the specific Dartmouth employee designated to serve as COS Chair at a

           particular student's hearing further demonstrates Dartmouth's failure to retain

           employees who are adequately trained and supervised to treat and discipline

           student's accused or found guilty or accused of committing similar acts of

            misconduct.


110.Burke was a biased adjudicator in John Doe's case who demonstrated a lack of disregard

    for Dartmouth's policies and violated Doe's promised rights as a member ofthe College

    and a participant in its disciplinary processes on the date of his hearing.

111.Upon information and belief, Katharine Burke systematically abuses the power she is

    given as COS Chair to determine, amongst other things, whether or not specific segments



                                              27
          Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 28 of 57



    of her dialogue with accused students are made before recording equipment and

    witnesses, and which are delivered in the secrecy ofa private room where the student is

    legally prohibited from recording, or creating any sort ofevidence oftheir interaction, to

    abuse and infringe upon the rights accused students at their hearings in ways described

    herein, and in aforementioned article.

112.Prior to the start of his hearing Doe asked Burke if she had read any ofthe information

    omitted from his original report, and she openly admitted she had not, and did not intend

    to.


113.Dartmouth's policies provide that in a COS hearing, it is the duty ofthe Chair to review

    information submitted by the accused student, and by failing to perform this obligation in

    Doe's case. Burke failed to conduct her role in his disciplinary hearing fairly or according

    to Dartmouth's policies.

114.John Doe repeatedly begged Burke to acknowledge it was the duty ofthe COS chair at

    his hearing to review all the information he'd submitted, and in response. Burke refused

    to do so.

115.Before his hearing, John notified Burke that Dartmouth's General Counsel, director of

    Judicial Affairs, and College Dean had all told him he would be allowed to share the

    information that'd been omitted from his original report(and she had prevented him from

    sharing without reading).

116.Upon Burke's request. Doe forwarded her an email Dartmouth's General Counsel had

    sent him weeks prior, in which Doe had been told he'd be able to share the omitted

    information with the COS.




                                             28
        Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 29 of 57




117.After reviewing said email and speaking on the phone with Kevin O'Leary privately,

    Burke threatened to cancel Doe's hearing, send him on the next flight home,and draw

    out his College hearing process for weeks or months longer if he mentioned any ofthis

    information he'd previously been told he could share with the COS by Dartmouth

    employees including Kevin O'Leary, but which O'Leary himself inexplicably instructed

    Burke to prevent Doe from sharing with the COS on the date of his hearing.

1 IS.Burke placed several other restrictions on what Doe could disclose which were severely

    detrimental to his ability to participate in the hearing and prevented him from being able

    to testify before the COS on subjects and events related to the allegations against him,

    and which were clearly relevant to the COS's decision of what seinction ought to be

    imposed upon Doe.

119.Dartmouth was abundantly aware Doe sought,and had been promised he'd be given the

    opportimity to present evidence about subjects which Burke inexplicably prevented him

    from speaking about to the COS.

120.Based on its review ofthe March 29^ report Dartmouth imposed a sanction of permanent

    separation from the College upon Doe as the result of his second disciplinary hearing on

    January 8^ 2018.

121.The finding report from Doe's hearing was written by Assistant Director of Dartmouth's

    Judicial Affairs Office, Adam Knowlton-Young.

122.1n the finding report, Adam wrote that "Despite his assertion that he accepted

    responsibility and described his behavior as the "worst thing" he'd ever done,the

    student's other statements led the Committee to believe that he felt his actions during this

    period were justified, and that [Sally], her family, and Dartmouth were to blame. Under



                                             29
        Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 30 of 57




    the circumstances, the panel expressed concern for the safety and security ofthe

    Dartmouth community if the student were to continue his education here."

       a. Adam made no attempt to identify what "other statements led the Committee to

           believe that he felt his actions during this period were justified, and that [Sally],

           her family, and Dartmouth were to blame."

       b. Such judgement is in conflict with the verdict Dartmouth reached based on its

           initial investigation ofthis report in March & April of2017,and is both arbitrary

           and capricious.

123.In his report on Doe's second hearing, Adam claimed that the COS had considered Doe's

    decision to present information alleging Dartmouth's employees had mismanaged his

    case, despite that in reality. Doe had been wrongfully prevented from sharing these

    concerns with the COS,and that Dartmouth's policies clearly stipulate these are not

    grounds upon which a student may be sanctioned for.

124.Adam cited a number of other subjects and events in his report which Burke had

    specifically barred Doe from sharing with the COS at his hearing in any way,such as that

    Dartmouth had failed to perform his disciplinary hearing procedures fairly or

    appropriately.

125.Doe had previously raised concerns about Dartmouth's Billing and Financial Aid

    departments, which has charged Doe for services he had not requested and were not

    rendered to him, promised to remove these charges for months,and then after repeatedly

    failing to remove the charges as they had promised to, eventudly went back to Doe and

    persistently tried to make him pay for the charges and interest. These departments also

    misappropriated funds from the plaintiffs scholarship-funded tuition credits, and both



                                             30
        Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 31 of 57




    have, and continue to insist Doe pay out-of-pocket to cover the debt which arose on his

    account as a result oftheir processing errors, even after having admitted in writing that

    the charges were made in error, and that the appropriate offices would remove them,

       a. Doe asks the court order Dartmouth to remove charges it has inappropriately

           made to his student account, such as charges made for food and housing during

           terms which Doe was not even on campus or enrolled for classes.

126.The COS was not made aware of Doe's concerns regarding Dartmouth's Financial Aid

    and Billing Departments in any way,and yet, Adam cited them in his report summarizing

    the Committee's decision.


127.Upon information and belief, the case report Adam provided John does not accurately

    represent the COS's consideration or adjudication of his case.

128.However,if Adam's finding report actually does accurately depict the COS'sjudgement

    in Doe's case, this would necessarily mean that Chair Burke prevented Doe from

    testifying and presenting evidence to the COS on the subject matters which it later based

    its decision upon in his case, and thus, violated Dartmouth's policies and denied him the

    opportunity to a fair hearing.

129.Dartmouth's decision to impose a sanction ofexpulsion upon Doe on January 9^ was

    motivated by the fact that Doe had raised allegations that the College failed to treat him

    fairly or abide by its own rules and regulations, a grave violation ofthe institution's own

    advertised policies supporting its members' rights to expression and dissent.

130.Said information which Doe had presented in the segments ofthe report he'd written for

    the COS,but which Dartmouth omitted from the report before passing along to the

    committee, contained allegations Dartmouth had discriminated against him on account of



                                             31
        Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 32 of 57



    his gender. Retaliation against a person because that person has complained ofsex

    discrimination is another form ofintentional sex discrimination encompassed by Title

    IX's private cause ofaction.

ISl.Kristi Clemens provided an erroneous narrative of what transpired during their meeting at

    the start of April, which Doe was effectively denied the ability to protest and correct for

    the committee because of the restrictions Burke had imposed on what subjects he was

    allowed to testify about.

132.Adam's report contains conjectures such as'the student's description of his pain, anger

    and motivations did not appear to have diminished over time and did not convey genuine

    remorse or growth," which are entirely unsupported by, and in contradiction with Doe's

    testimony.

133.It is inappropriate for Dartmouth to have sanctioned Doe based on the contents ofthe

    March 29^ report in spite of its previous decision not to, because ofsuch subjective and

    arbitrary perceptions as these that its employees reached later on, and as the result of

    disciplinary procedures and processes Doe was wrongfully subjected to, or which were

    carried out in violation of Dartmouth's policies.

134.On January 9^,the day after Doe's hearing, he met with Katharine Burke(and several

    other employees who were present but did not participate in the meeting) who informed

    him his expulsion had been upheld.

135.These employees then compelled Doe to submit himselfto the emergency room at

    Dartmouth Hitchcock Medical Center against his will, and despite that he did not pose a

    threat to himself or anyone else at the time or done anything to demonstrate he did.




                                             32
Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 33 of 57



a. At this meeting, Doe expressed that it was not necessary or appropriate for him to

   be submitted to the emergency room,and that he also would not be capable of

   paying the costs associated with such a visit, and in response Dartmouth's

   employees told Doe that Dartmouth would cover any medical expenses associated

   with his stay at the hospital, but that if Doe did not immediately comply with their

   demands to go, that they would call the police and that he would be "forced to go

   in handcuffs." Doe, who felt he had no other choice, complied with their demands

   and submitted himselfto the hospital.

b. Several months later. Doe received a bill for the ambulance ride, as well as a bill

   for the cost of services he was provided at Dartmouth Hitchcock Medical Center

   which were not covered by plaintiffs insurance for a sum of$715.14.

c. When plaintiff wrote asking Dartmouth to cover these costs months later, one of

   its employees(who was not at the meeting where plaintiff had been promised

   Dartmouth would cover these medical costs) replied to Doe falsely claiming

   Dartmouth's employees had actually only promised to pay for the costs associated

   with his ambulance ride, and that it would not repay any ofthe other expenses

   from the unnecessary medical treatment Dartmouth's employees had compelled

   Doe to undergo against his expressed will. In response. Doe asked for a recording

   ofthe meeting so he could "set the facts straight," and Dartmouth informed him it

   had not recorded the meeting. Doe then asked if he could at least speak with the

   individuals who had been present at this meeting to determine if any ofthem were

   able to remember what'd actually happened, and in response, Dartmouth told Doe

   that he could not, and that its decision was final. In doing so, Dartmouth unjustly



                                     33
        Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 34 of 57



           violated its earlier promise to pay the costs associated with the medical visit Doe

           it compelled Doe to undergo,

        d. In his own notes from the day ofthe event. Dr. Mark Hiatt wrote "[Doe] said he

           could not afford the hospital and I told him that we have options for financial

           assistance."

136.About January 22nd, John Doe submitted an appeal ofthe Committee on Standards'

    sanction.


137.As grounds for appeal ofthe sanction John Doe raised the various irregularities,

    procedural errors, and violations of Dartmouth rules and regulations which transpired

    over the course of his judicial hearing process.

138.0n February 5th 2018, Dartmouth Interim Provost David Kotz upheld the COS's

    decision and denied that any procedural error had occurred in Doe'sjudicial hearing case.

139.Other than reciting the standards by which Dartmouth's policies designate these decisions

    must be made,David Kotz provided no other information in his response to Doe's appeal

    and did not provide a word responding to or acknowledging the substance ofthe

    information and concerns Doe raised to him.

140.Doe had reached out to Provost Kotz's office asking if he would be willing to review

    information regarding his disciplinary hearing case to determine if Dartmouth's

    employees had acted according to its rules and procedures months prior to when Kotz

    evaluated Doe's request for review, by suggestion ofthe secretary of Dartmouth's Board

    of Trustees.

141.In response, Kevin O'Leary ofDartmouth's General Counsel responded to Doe speaking

    on Kotz's behalf, expressing Kotz's apparent willingness to defer to O'Leary'sjudgement



                                             34
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 35 of 57




    on how to respond to said concerns and complaints prior to the time Kotz eventually

    reviewed Doe's appeal.

142.Kevin O'Leary is one ofthe individuals whose actions Doe brought into question in his

    appeal to Provost Kotz.

143.Upon information and belief, Kotz's professional relationships with the individuals Doe

    had alleged failed to fairly and appropriately conduct his judicial hearing process

    motivated his wrongful decision not to acknowledge,identify, or try to provide remedy

    for what'd happened over the course of Doe's case.

144.In making said ruling in Doe's case. Provost Kotz was negligent in performing his duty to

    fairly and appropriately investigate allegations of administrative and/or employee

    misconduct at Dartmouth.

145.Furthermore, Dartmouth failed to fulfill its obligation to provide an unbiased arbitrator

    who would make a good faith effort to review the facts and circumstances ofappealing

    students' cases and ensure the College's policies are upheld.

146.Shortly after submitting his appeal, John Doe wrote an em£iil to the COS panel members

    who adjudicated his case containing a copy ofthe report Dartmouth's employees had

    prevented him from sharing with them before or during his hearing.

147.1n response, Dartmouth's General Counsel and Safety and Security Department issued a

    cease and desist notice against and accused the plaintiff of violating a College policy that

    prohibits such contact with members ofthe COS(Dartmouth would later concede that no

    such rule exists).




                                             35
        Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 36 of 57




148.John Doe asked Dartmouth's General Counsel, an Undergraduate Dean, and Safety and

    Security where this policy he'd allegedly broken could be found, but none would provide

    him the information desired.


149.1n a phone conversation about February 3'^'' 2018, Adam Knowlton-Young eventually

    confessed to Doe that no such policy barring contact with the COS like the one

    Dartmouth's General Counsel and Safety and Security had accused him of violating

    actually exists.

1 SO.On February 4'^ 2018, Doe wrote an email to Dartmouth's general counsel and other

    employees involved in his disciplinary hearing procedures asking why they had issued a

    cease and desist notice against him for allegedly violating a policy which did not actually

    exist. Plaintiff did not receive a response to this inquiry, and on the day after he sent it.

    Provost Kotz upheld the plaintiffs expulsion.




 Concerning Actions & Patterns of Behavior Undertaken by Dartmouth Employees


151.The Dartmouth administrators and employees who're responsible for the vast majority of

    wrongdoing described in the Plaintiffs complaint are, and have been the subject of a

    myriad of lawsuits and articles containing allegations similar to those the Plaintiff has

    made for years prior to the submission of the Plaintiffs suit.

       o   For instance, see httni/Avww.dartrcvicw.com/the-statc-of-iudicial-affairs/
       o   httDs;//w\vw.powcrlineblog.coni/archives/2014/02/dartmouths-enibarrassing-

           lack-of-rcgard-for-due-nroccss.phn

       o   http://mvw.dartblog.eom/data/2013/05/010826.php

       o   http://www.thedartmouth.eom/article/2018/01/expclled-student-sues-college-

           for-reinstatement



                                              36
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 37 of 57




        o   https;//www.thccollegefix.com/dartmouth-exDelled-malc-victini-sextortion-

            attemnt-fcmalc-rapcd-lawsuit/

        a. http://www.dartblog.eom/data/2017/05/013256.php

152.Dartmouth's policies stipulate that at various points over the course of the events

    described herein, that Doe ought to have been allowed the opportunity to have the actions

    ofthose employees of acted inappropriately or unfairly while managing his case fairly

    and unbiasedly reviewed by at least the following Dartmouth employees: the Dean ofthe

    College,the Provost ofthe College, the President of the College,the COS Chair, and

    various members of Dartmouth's Judicial Affairs Department, and Dartmouth's General

    Counsel (or at least member Kevin O'Leary, who represented to the plaintiff while

    performing his role in an official capacity that his job is to see that Dartmouth is

    compliant with its own policies).

153.Upon information and belief, most, if not all of these supervisors work closely with one

    another, and with the employees who they were designated to supervise and scrutinize the

    conduct of in Doe's case.


154.John Doe persistently tried to present evidence showing Dartmouth's employees had

    failed to conduct their duties appropriate to each ofthese Dartmouth "supervisors" at the

    relevant times during his disciplinary hearing procedures and on each occasion

    (regardless of how severe, unambiguous, and well-evidenced the infraction which Doe

    was attempting to bring to their attention might be)that supervisor would either(1)

    present an erroneous, imaginary narrative thatjustified whatever inappropriate decisions

    or behaviors Doe raised concerns about, but which also starkly contrasted with all

    available evidence on the misconstrued subject matters, or(2)communicate they were




                                             37
        Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 38 of 57




    either uninterested or unwilling to evaluate the information and concerns Doe had

    presented them.

155.Over the course of his entire disciplinary process, not a single Dartmouth employee was

    able to reconcile an understanding of what transpired during his disciplinary proceedings

    that is consistent with the pertinent facts and evidence, or the reality of what happened.

156.While these false narratives were often based on differing accounts ofthe very same

    events and information, one thing they held in common was that the falsified portions of

    each narrative conveniently served to justify wrongful actions undertaken by Dartmouth's

    employees, and consequently, what Doe had been subjected to as a consequence ofthese

    wrongful actions.

157.After one Dartmouth employee would present one false narrative to the plaintiff,

    Dartmouth's other employees would then support it, even when presented information

    that incontrovertibly demonstrated the falsified portions ofthese accounts could not be

    true.


158.The evidence will show that Dartmouth's employees and "supervisors" were playing a

    game of Whack-a-Mole with Doe — they would fabricate one narrative thatjustified his

    expulsion and the inappropriate decisions and rulings that'd been made by the individuals

    managing his case, and when he would try to dispel it, they would then come up with

    another reason.


159.0ver the course ofthese events, Dartmouth's employees refused to answer dozens of

    John Doe's basic inquiries about the rules and regulations ofthe College's disciplinary

    procedures, as well as the plaintiffs specific case, in spite ofthese employees' clear

    obligation to provide such information based on their employer's contractual obligations



                                             38
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 39 of 57




    to the plaintiff, and often, even these employees' own promises to provide Doe the

    information he'd requested and assurances that Dartmouth did, in fact, have a duty to

    provide plaintiffthe information in question. As a result, Dartmouth failed to uphold its

    contractual obligations unto the plaintiff and compelled him to attend fundamentally

    unfair hearings.

160.On many occasions, Dartmouth's employees would inexplicably make this excuse to

    refrain from answering questions which Dartmouth's employees had already answered

    for Doe on multiple occasions(affirming his inquiries were, in fact, reasonable, and that

    Dartmouth would answer such questions for a student in normal circumstances), but

    which Dartmouth had already provided Doe contradictory or otherwise differing and

    unreconcilable responses to on separate occasions, making it impossible for Doe to

    discern which ofthe statements were,in fact, true, and necessitating further inquiry to

    Dartmouth for clarification on his behalf.

161.Plaintiff reasonably infers that Dartmouth's employees refrained from responding to his

    information inquiries, and from upholding their obligations to do so in these

    circumstances because doing so would necessarily require refuting at least one ofthe

    differing, unreconcilable facts and narratives Dartmouth had provided Doe when he'd

    previously made the same inquiries, such as "did Dartmouth provide me notice ofthe

    allegation I was found guilty of and expelled for at my hearing on September 21®V' which

    Dartmouth had responded to by saying both "yes" and "no"on different occasions.

162.Given the facts and circumstances, plaintiff reasonably infers that the paralleled

    behaviors and silent acquiescence of Dartmouth's employees were not simply the result

    ofindependent errors ofjudgement in fact and acts of negligence, but rather, part ofa


                                             39
        Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 40 of 57




    collaborative, conscious effort to refrain from fairly or accurately examining or

    adjudicating John Doe's case, or what this would necessarily require -identifying the

    violations of Dartmouth's rules and procedures their coworkers and peers committed over

    the duration of his proceedings.

163.Over the course ofthese events and the plaintiffs life, he has never done anything that

    could conceivably make another member ofthe Dartmouth community have justifiable

    reason to fear harm offeel threatened. Despite this, Dartmouth cited that"Doe made

    members ofthe Dartmouth community feel threatened and/or fear harm"to support its

    treatment and sanctioning of Doe throughout his case, while refusing to provide any

    evidence that might support such a claim or justify such feelings, even when asked to on

    numerous occasions.


164. On July 23,2018, Mark Reed of Dartmouth's Counselling and Health Department

    emailed Dana Scaduto of Dartmouth's General Counsel photocopies ofthe plaintiffs

    private and protected health information. Plaintiff has explicitly instructed Reed not to

    share any of his medical information with Dartmouth's General Counsel one day prior on

    July 22,2018 via email.

165.This is not the only case open in this court in which Dartmouth is alleged to have shared

    students' private medical information with its own general counsel(see complaint from

    case }:18-cv-01070, paragraphs 57 and 150). Upon information and belief, Dartmouth

    regularly violates its students' right to medical privacy.

        a. This court ought to impose punitive penalties against Dartmouth to put an end to

           this insidious practice, which has destroyed plaintiffs ability to fully trust the

           confidentiality promises of medical professionals.



                                             40
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 41 of 57




      Defendant's Actions Have Severely Damaged Plaintiff Doe*s Entire Future


166.Plaintiff expected to graduate from Dartmouth in the spring of2018

167.As a result ofDartmouth's actions,the plaintiff's academic career is ruined, and without

    a Dartmouth degree his education and earnings capacity will be forever diminished.

168.Plaintiffs academic and disciplinary record has been destroyed, and there is an incredibly

    remote chance that he will be able to complete his undergraduate degree at any school in

    the United States ofremotely similar quality to Dartmouth.

169.If he can complete his bachelor's degree, plaintiff will have endured substantial delay

    because of Dartmouth's actions. In the status quo. Doe will almost certainly be unable to

    complete his imdergraduate degree at another institution until the year 2021; until he was

    first wrongfully expelled on September 2V\ 2017, Doe's projected graduation date was

    in June 2018.


170.If Dartmouth had not specifically told Doe it had determined that it was not appropriate

    to potentially impose a disciplinary sanction against him based on its investigation ofthe

    March 29th report, it would've been possible for him to make arrangements in time to

    attain his degree at another institution much earlier. This additional delay in Doe's

    attainment ofan undergraduate degree and ascension to the workforce will cause plaintiff

    further reductions in his employability and eaming capacity, and other likely permanent

    harms.


17I.John Doe invested hundreds ofthousands of hours over the first 18 years of his life in

    order to gain acceptance to a college ofsimilar quality as Dartmouth. In high school, he

    led, managed,and founded various student groups; he eamed various honors and awards

                                             41
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 42 of 57




    for his efforts in serving the community; he spent years studying for the SATs until he

    was able to attain perfect scores on multiple sections; and through incredible sacrifice.

    Doe managed all his responsibilities while taking the most difficult courses possible, and

    earning the grades necessary to gain acceptance to a school ofsimilar quality as

    Dartmouth.


172.As the result of Dartmouth's unjust and unlawful actions described herein, these

    investments and sacrifices will have been rendered worthless, as it is inconceivable

    plaintiff will ever be granted acceptance or the ability to earn a degree at a school of

    similar quality as Dartmouth.

173.John had worked hard at Dartmouth to have a strong GPA to get into law school and to

    make his applications for the jobs he planned to apply for after graduating from

    Dartmouth as competitive as possible and was deeply active in academic and

    extracurricular programs as a student at Dartmouth.

174.John will now have to disclose, and defend himself against, his deeply blemished

    university record and reputation to every law school and professional graduate school to

    which he applies, and to prospective employers.

175.Because ofthe expulsion on his record, the possibility that plaintiff will gain entry into

    graduate school is remote.

176.Plaintiff will forever have to explain why his record shows he did not graduate from

    Dartmouth College which will negatively impact his lifetime earnings.

177.Dartmouth's Student Handbook states "Examples ofconduct that have led to suspension,

    and in some instances separation from the College, include arson, bomb threats, driving

    under the influence, sexual assault, other forms of physical assault, and drug dealing."



                                             42
        Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 43 of 57




178.As a consequence of what Dartmouth has done to John,every person, company,

    institution, or association in his life that learns he attended, but did not graduate

    Dartmouth, will have reason to suspect he was expelled for committing some action

    which represented comparable levels of harm to others as the aforementioned crimes-a

    stigma that will haunt plaintiff for the remainder of his life.

179.Even if Dartmouth were somehow able to prevail on the claim that they had the right to

    expel Doe,by failing to do so until 6-months after Dartmouth's Judicial Affairs Office

    initially investigated and received the March Report, Dartmouth enticed Doe to continue

    making payments and working towards completion of his degree at Dartmouth. All ofthe

    credits Doe earned during this time are virtually worthless at the vast majority of

    undergraduate institutions in the United States due to residency requirements.

        a. Residency requirements are graduation requirements which students must

           complete 2-3 years of courses on campus to fulfil and earn their xmdergraduate

            degree.

180.The time when Doe will be able to attain his undergraduate degree from another

    institution has also been delayed as a result ofDartmouth expelling him 6 and 9-months

    after the time it received the March Report, instead of at the time it received the report as

    Dartmouth's own rules require.

181.Without appropriate redress the unfair outcome of Dartmouth's flawed disciplinary

    process will cause irreparable harm to plaintiff by not permitting him to complete his

    education at Dartmouth,impairing his ability to continue his education elsewhere, and

    impacting his ability to work in his chosen field should he complete his bachelor's degree

    - professioneil consequences which will affect him for the remainder of his life.



                                              43
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 44 of 57




182.As a result of Dartmouth's actions, plaintiff has been put through excruciating suffering,

    required extensive psychiatric and medical support, and been diagnosed with debilitating

    depression- problems Doe had never experienced before this incident, and subjected to

    this preposterous, torturous treatment and process. John has nightmares and flashbacks of

    the events described here and suffers other symptoms of post-traumatic stress disorder

    associated with them. At least three of Doe's different family members have sought

    psychological therapy or counselling because ofthe intense pain and trauma they have

    experienced alongside Doe over these events.

183.Today,in this courthouse. Plaintiffseeks to hold Dartmouth College liable for these

    catastrophic injuries and asks for ajury verdict to revendicate his life.




                                   CAUSES OF ACTION

                                   I. Breach of Contract



184.Plaintiff repeats and realleges the allegations above as if fully set forth herein.

185.At all times relevant hereto, a contractual relationship existed between Dartmouth and the

    Plaintiff through, inter alia, Dartmouth's Student Handbook, matriculation contracts, and

    oral statements yielded by Dartmouth's administrators, trustees, and employees.

186.Dartmouth was required to act in accordance with that contract.

187.Dartmouth breached its contract with Plaintiff by failing to substantially comply with its

    own policies, violating Doe's promised rights as a member ofthe institution, and by

    making irrational, arbitrary, capricious, and fundamentally unfair determinations and

    rulings over the course of his disciplinary proceedings.



                                              44
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 45 of 57



188.As a direct and proximate result ofthat breach plaintiff suffered the harms described

    herein.


189.Plaintiff is entitled to recover damages for Dartmouth's breach ofits contractual

    obligations and duties including specific performance ofthe contract.

                  II. Breach of Covenant of Good Faith and Fair Dealing


190.Plaintiff repeats and realleges the allegations above as iffully set forth herein.

191.The student-university contract contains, as do all contracts, an implied covenant of good

    faith and fair dealing.

192.Dartmouth breached and violated the covenants of good faith and fair dealing implied in

    its agreement with Plaintiff by mishandling the investigative, evaluative, and adjudicative

    elements of his judicial proceedings, by failing to provide Plaintiff with the information

    and assistance he requested, by threatening him during adjudication, by meting out a

    disproportionate sanction of expulsion, by failing to fairly and consistently adjudicate his

    disciplinary hearing process, by refusing to be honest or forthcoming with Doe, by

    repeatedly insisting upon obvious falsehoods, by subjecting him to disciplinary

    proceedings other than and in addition to those described in Dartmouth's policies, by

    using the broad discretionary powers which Dartmouth has granted itselfin its own

    policies in ways,or for purposes explicitly prohibited by,or antithetical to said contracts

    and policies, and by ignoring the many reasons why Plaintiffs appeal should have been

    granted and/or appropriately responded to, as averred in this complaint.

193.As a direct and proximate result ofthat breach Plaintiff suffered the harms described

    above.


                                          III. Title IX

                                              45
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 46 of 57




194.Plaintiff incorporates each ofthe paragraphs above as iffully set forth herein.

195.Title IX Of The Education Amendments Of 1972,20 U.S.C. § 1981 et seq.(Title IX"

    provides that in relevant part that "[n]o person in the United States shall, on the basis of

    sex, be excluded from participation in, be denied benefits of, or be subjected to

    discrimination under any education program or activity receiving Federal financial

    assistance."


196.Dartmouth receives extensive federal funding.

197.Pursuant to Title IX ofthe Education Amendments of 1972, Dartmouth is prohibited

    from subjecting plaintiff to a disciplinary proceeding where the severity ofthe penalty

    and/or the decision to initiate the proceeding was affected by his gender.

198.Pursuant to Title DC ofthe Education Amendments of 1972 Dartmouth is further

    prohibited from providing a disciplinary proceeding that is not prompt or equitable.

199.Dartmouth initiated and conducted the investigation and subsequent hearing of Sally

    Smith's March 29th report in a manner that was biased against plaintiff due to his sex.

200.Compared with its treatment ofDoe,Dartmouth has treated two femeile students(which

    plaintiff will name)accused ofcommitting the same conduct violations highly favorably,

    demonstrating how gender impacted the College's investigation and adjudication of his

    judicial proceedings.

201.Dartmouth's employees selectively enforced their policies so as to find the male student

    (John)responsible for a policy violation while declining to initiate formal disciplinary

    proceedings or impose similar sanctions on female students accused and/or found guilty

    ofcommitting the same behavior.




                                             46
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 47 of 57




202.Dartmouth violated plaintiffs right to be free from discrimination on the basis ofsex by

    subjecting him to a disciplinary proceeding marked by the aforementioned procedural

    flaws and gender bias, that resulted in the plaintiff being inappropriately sanctioned.

203.Upon information and belief, at least one Dartmouth administrator who played an integral

    role in the adjudication of John Doe's case held the belief that men are inherently violent.

204.Dartmouth violated plaintiffs right to be free from discrimination on the basis ofsex by

    subjecting him to a disciplinary proceeding marked by the aforementioned procedural

    flaws and gender bias, that resulted in the plaintiff suffering the harms described herein.

205.As a direct and proximate consequence of Dartmouth's Title DC violations. Plaintiff has

    sustained significant damages including expulsion from Dartmouth and profound

    emotional suffering and distress.


                                        IV. Negligence


206.Plaintiff repeats and realleges the allegations above as iffully set forth herein.

207.Dartmouth had a duty ofcare, imposed on it by its policies and voluntarily undertaken, to

    conduct its disciplinary hearing procedures fairly, consistently, and in accordance with

    Dartmouth's own rules and regulations.

208.Dartmouth's employees breached that duty by pursuing their investigation and

    adjudication in a manner that violated or deviated from its policies, and was arbitrary,

    capricious, unfair and biased.

209.Furthermore, Dartmouth was negligent in performing its duty to adequately train and

    supervise with overseeing its undergraduate disciplinary hearing processes.

210.As a direct and proximate result ofthat breach plaintiff suffered the harms described

    above.


                                              47
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 48 of 57




                      V. Negligent Infliction of Emotional Distress


211.Plaintiff incorporates each ofthe above paragraphs as iffully set forth herein.

212.Defendant Dartmouth owed duties of care to plaintiff as averred in the sixth cause of

    action.


213.Defendant Dartmouth breached its duties owed to plaintiff.

214.As a direct and proximate result ofthis breach, plaintiff sustained tremendous damages,

    including, without limitation, emotional distress, psychological damages, loss of

    reputation, loss ofeducation opportunities, economic injuries and other direct and

    consequential damages.

                        VI.Intentional Infliction of Emotional Distress

215.The foregoing allegations are incorporated herein by reference.

216.The actions of Dartmouth were willful and intentional.

217.Dartmouth knew ofshould have known that its actions in finding John responsible of a

    violation as the result ofa fundamentally flawed disciplinary process, labeling him as a

    serious miscreant that posed a substantial harm to the Dartmouth community, and the

    other inappropriate treatments he was subjected to described herein, would cause John

    severe emotional distress.


21S.Dartmouth's conduct was extreme and outrageous, beyond the bounds of decency, and

    utterly intolerable in a civilized community.

219.Dartmouth's conduct was the direct and proximate cause of John's severe emotional

    distress. He is deeply depressed and anxious; he is no longer able to sleep through the

    night; and he has had suicidal ideation.




                                               48
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 49 of 57




220.As a direct, proximate, and foreseeable consequence ofDartmouth's aforementioned

    conduct, John's academic and career prospects, earning potential, and reputation have

    been severely harmed. He has sustained significant damages,including but not limited to,

    severe emotional distress, damages to physical well-being, emotional and psychological

    damages,damages to reputation, past and future economic losses, loss of educational and

    professional opportunities, loss offuture career prospects, and other direct and

    consequential damages.

221.As a result ofthe foregoing, John is entitled to recover damages in an amount to be

    determined at trial, plus prejudgment interest and the reasonable costs ofthis action.

                                 VII. Estoppel and Reliance


222.PlaintiffDoe incorporates each ofthe above paragraphs as iffully set forth herein.

223.In the event the Court were to find that no contracts exist between Plaintiff and

    Defendant, Dartmouth,through but not limited to its regulations, standards, procedures,

    and policies, made representations to Plaintiff, independent of any express contractual

    promises,that Dartmouth expected or should have expected would induce Plaintiff to

    apply to and continue to enroll at the College.

224.Similarly, Plaintiff gave up competing offers fi-om other prestigious schools because he

    believed on and acted based on the belief he obtained from Dartmouth's representations.

225.Plaintiff relied on Dartmouth's expressed and implied promises that he would not

    arbitrarily be sanctioned, much less expelled based on the contents ofthe March 29th

    report after Dartmouth had investigated the report pursuant to its own policies and

    determined it wasn't appropriate to raise disciplinary allegations against him based on the

    information it contained; that he would be treated reasonably,fairly, and according to its

                                             49
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 50 of 57




    written and stated policies and procedures; and that he would not be discriminated against

    based on his sex by the College while enrolled in it.

226.Plaintiffjustifiably relied on Dartmouth's expressed and implied promises to his

    detriment, as Dartmouth failed to adhere to them.

227.As a direct, proximate and foreseeable consequence of Dartmouth's conduct. Plaintiff

    sustained significant damages including, but not limited to, possessing an academic

    and/or disciplinary record(s)that includes a notation he was expelled from the College,

    further substantial delays in his eventual attainment of a degree, and substantial costs and

    debts accrued while participating in the disciplinary hearing procedures he was

    wrongfully subjected to.

228.Plaintiff has also suffered monetary damages, debilitating emotional distress and

    suffering, loss ofeducation opportunities, and other direct and consequential damages.

                        VTII. Unfair and Deceptive Trade Practices



229.Plaintiffincorporates each ofthe above paragraphs as iffully set forth herein.

230.The state ofNew Hampshire's Regulation of Business Practices for Consumer Protection

    laws create a private right of action for consumers ofNew Hampshire-based services,

    such as Plaintiffs consumption of Dartmouth's education,food and housing services,

    whose characteristics have been misrepresented, including "any unfair method of

    competition or any unfair or deceptive act or practice in the conduct of any trade or

    commerce (Section 358-A:2 - Acts Unlawfiil ofTitle XXXI— Trade and Commerce).

231.Defendant Dartmouth has engaged in acts and practices that are deceptive or misleading

    in a material way,or committed deceptive acts or practices, which were aimed at the

    consumer public at large, that were a representation of omission likely to mislead a

                                             50
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 51 of 57




    reasonable consumer acting reasonably under the circumstances because they create the

    likelihood of confusion and misimderstanding, and are othenvise unfair and deceptive in

    the context ofthe situation, by causing Plaintiff and other consumers of Dartmouth's

    education and other consumer goods and services to believe that Dartmouth would follow

    its policies both as they were provided to plaintiff as stated in Dartmouth's policies.

232.Defendant had no intention offollowing and in fact did not follow its own policies and

    procedures, or the various terms of its contractual agreements with the plaintiff.

233.While Dartmouth's advertises that students who join the College will be treated in

    accordance with its rules, policies, and the Student Handbook(and thus, that it will retain

    the necessary and appropriately trained staffto ensure compliance with these policies),

    and that student's will be granted opportunities to have allegations they have not been

    treated in accordance with said policies fairly and unbiasedly reviewed, but in reality,

    Dartmouth is indifferent towards such allegations regardless oftheir veracity, and either

    knowingly refrains from acknowledging them,or is reckless in its examination ofsuch

    complaints,falling far short of Dartmouth's own depiction of what it offers

    undergraduate members ofthe institution.

234.Based on the foregoing defendant Dartmouth engaged in deceptive or unfair trade

    practices in violation ofthe New Hampshire's Regulation of Business Practices for

    Consumer Protection laws.

235.As a direct, proximate and readily foreseeable consequences of Dartmouth's imjust and

    unlawful conduct Plaintiff has sustained significant damages including, but not limited to,

    possessing an academic and/or disciplinary record(s)that includes a notation he was

    expelled from Dartmouth.



                                             51
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 52 of 57




236.Plaintiff has also suffered monetary damages,emotional distress, loss ofeducation

    opportunities, and other direct and consequential damages.

             IX. Equitable Relief in the Form of a Declaratory Judgement


237.Plaintiff incorporates each ofthe above paragraphs as iffully set forth herein.

238.Defendant has violated its contract with Plaintiff, federal, and state law.

239.Due to those violations plaintiffs education, career and life have been damaged.

240.Without appropriate redress, the discrimination plaintiff endured which is described

    throughout this complaint will continue to cause irreversible damages to plaintiffs

    reputation, emotions, sense of worth, academic, and professional development for the rest

    of his life.

241.As a result ofthe foregoing there exists a justiciable controversy between the parties with

    respect to the outcome, permanency, and future handlings of plaintiffs formal academic

    and disciplinary student record at Dartmouth and his alumni status.

                   X. Negligent Training and Supervision of Emplovees


242.Plaintiff repeats and realleges the allegations above as iffully set forth herein.

243.Dartmouth had a duty to exercise reasonable care in seeing that the employees and

    administrators tasked with overseeing and performing its disciplinary procedures were

    adequately trained, supervised, and familiarized with Dartmouth's own rules and

    procedures as necessary for them to effectively abide by and uphold these policies.

244.Furthermore, Dartmouth had a duty to adequately supervise its employees to ensure they

    act and behave appropriately and according to Dartmouth's rules and policies.




                                              52
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 53 of 57




245.Dartmouth failed to exercise reasonable care in training or supervising its employees, as

    demonstrated by the myriad of negligent behaviors and misconduct they committed over

    the course of Doe's disciplinary hearing, and that the supervisors in charge ofthese

    employees failed to recognize even the most unambiguous instances of wrongdoing

    which Doe presented them.

246.As a result, the Dartmouth employees tasked with overseeing Doe's disciplinary

    proceedings committed the negligent behaviors, misconduct, and other actions which

    precipitated the injury and suffering John Doe has been subjected to described herein.

                             XI. Fraudulent Misrepresentation


247.Plaintiff repeats and realleges the allegations above as if fully set forth herein.

248.Agents of Dartmouth College (including but not limited to Kevin O'Leary, Katharine

    Strong, Anne Hudak,and Rebecca Biron) made false representations of material fact to

    and about the plaintiff over the course of his disciplinary hearing procedures,including

    but not limited to representations regarding the terms and scope of Dartmouth's rules and

    policies, and individual events or circumstances from the plaintifTs specific case.

249.Dartmouth knew these representations of material facts were false or was reckless as to

     whether or not they were true.

250.Dartmouth intended plaintiffto act in reliance on, and in accordance with these false

    representations(regarding both Dartmouth's own policies, and the facts and

    circumstances regarding Doe's disciplinary hearings) and all decisions and rulings made

     over the course of his disciplinary proceedings which were derived from or based upon

    these false pretenses.




                                               53
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 54 of 57




251.Even when Doe did try to dispel or defy these false representations offact and derivative

    rulings, Dartmouth's employees acted so that he effectively had no other choice but to

    accept or "go along with" their false misrepresentations and that they would be treated as

    facts by the Dartmouth personnel managing his disciplinary case.

252.John Doe acted in reliance on Dartmouth's false representations about, inter alia, the

    rules and regulations of its own disciplinary hearing process, how they would,and had

    been applied in his own disciplinary hearings, as he attempted to navigate, participate in,

    and prepare for his own COS hearings.

253.As a consequence ofJohn Doe's reliance on falsehoods Dartmouth represented as

    material facts regarding how his COS hearings would and had been performed, Doe was

    unable to appropriately navigate, plan and participate in his hearings, have his case and

    decisions made over its duration fairly reviewed, and suffered other consequences,

    effects, and damages described herein.

                              XIL Fraudulent Concealmeiit

254.Plaintiffrepeats and realleges the allegations above as iffully set forth herein.

255.Dartmouth rules, policies, and verbal statements yielded by its employees and

    representatives, inter alia, stipulate that Dartmouth has an obligation to provide students

    with information regarding the rules and regulations of its disciplinary procedures, as

    well as their own individual cases, and to provide reasonable, accurate responses to

    informational inquiries on these topics.

256.Dartmouth's employees and representatives intentionally concealed and/or selectively

    withheld material information about its own rules and regulations, as well as the facts and




                                               54
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 55 of 57




    circumstances pertaining to John Doe's disciplinary hearings in response to his

    reasonable inquiries on these topics.

257.Dartmouth knew these representations of material facts were false or was reckless as to

    whether or not they were true.

258.Dartmouth knew or should have known that it had a duty and obligation to provide Doe

    information regarding the rules and regulations ofDartmouth's judicial hearing process

    and his own specific cases which it knowingly, consciously decided to withhold from

    John Doe in spite of his requests Dartmouth provide it to him.

259.On at least one occasion over the course ofthe events described herein, Katharine Strong

    repeatedly promised Doe that she would provide him information regarding his

    disciplinary hearing which occurred on September 21st, 2017,that he had a right to ask

    for the information he desired, and that her office had a duty to provide Doe the

    information, only to inexplicably refuse to provide Doe this information after weeks of

    promising she would give it to him.

260.Plaintiff John Doe justifiably relied on information Dartmouth's employees provided

    him, and has, and continues to suffer incredibly as a consequence ofDartmouth's

    successful and attempted efforts to withhold and/or selectively acknowledge facts and

    information on aforementioned topics.



                                     Praver for Relief


 1. WHEREFORE,Plaintiff respectfully requests that this Court enterjudgment against

    defendant on dl counts ofthis complaint. Plaintifffiirther prays this court will:




                                            55
        Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 56 of 57




2. Order the defendant to revert to the decision it reached (in accordance with the

   institution's policies) about April 4^,2017 to not impose a sanction upon or raise

   disciplinary allegations against him based on its investigation ofthe March 29^ report,

   and overturn all subsequent decisions Dartmouth made to sanction Doe based on these

   same materials, and in violation ofDartmouth's policies;

3. Order defendant to refrain from attempting to take further disciplinary actions against the

    plaintiff based on the materials in the March 29^ report, and revert to the original

   decision it reached in April 2017(in accordance with Dartmouth's policies and

   procedures) not to raise formal disciplinary allegations against John Doe based on the

   contents ofthe March 29^ report;

4. Order defendant to reverse its finding that plaintiff violated its policies, and expunge his

   record;

5. Order defendant to reinstate plaintiff as a student in good standing;

6. Award plaintiff damages and enhanced compensatory deimages in an amount to be

    determined at trial, including but not limited to economic damages,damages to physical

    well-being, emotional damages,damages to reputation, loss of career prospects as well as

    prejudgment interests and;

7. Grant such other and further relief as this Court deems equitable and just.



                         PLAINTIFF DEMANDS A TRIAL BY JURY




                                             56
         Case 1:19-cv-00109 Document 1 Filed 01/30/19 Page 57 of 57




Date:   1/25/2019                  Signature:

                                    Name:            John Doe
                                    Email Address:   id2018265@gmail.com




                                    57
